          Case 1:20-cv-05573-RA Document 20
                                         19 Filed 11/10/20
                                                  11/09/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     November 9, 2020

BY ECF
The Honorable Ronnie Abrams
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007


 Re:     N.Y. Civil Liberties Union v. Office of Refugee Resettlement, et al., 20 Civ. 5573 (RA)


Dear Judge Abrams:

       This Office represents the defendants, the Office of Refugee Resettlement (“ORR”), the
Administration for Children and Families (“ACF”), and the U.S. Department of Health and
Human Services (“HHS”) (collectively “Defendants”) in this action arising under the Freedom of
Information Act (“FOIA”). I write respectfully on behalf of Defendants and plaintiff New York
Civil Liberties Union (“Plaintiff”) to provide the joint status update due today pursuant to the
Court’s October 14, 2020 Order. Dkt. No. 18 at 2 (memo endorsement).

         Since the parties’ last update, Defendants have performed all of the follow-up searches
for records responsive to Plaintiff’s FOIA request that were described in the parties’ previous
letter. See Dkt. No. 17 at 1. As Defendants reported to Plaintiff, those searches returned a very
large volume of records with a preliminary page count in the hundreds of thousands of pages. In
response to that, Plaintiff has proposed narrowed versions of these searches in the hope that they
will return a more manageable volume of records for processing and Defendants are in the
process of submitting those searches. Because the searches are expected to take multiple weeks
to complete, the parties respectfully propose that they submit another joint status letter by
December 4, 2020, in which they update the Court on their progress and the parties request that
the status conference scheduled for November 13, 2020, see Dkt. No. 18 at 2, be adjourned to the
earliest date after December 4, 2020, that is convenient for the Court.

       The parties thank the Court for its consideration of this submission.
          Case 1:20-cv-05573-RA Document 20
                                         19 Filed 11/10/20
                                                  11/09/20 Page 2 of 2

The Honorable Ronnie Abrams
November 9, 2020
Page 2

                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                   By: /s/ Jennifer Jude
                                                      JENNIFER JUDE
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2663
                                                      Email: jennifer.jude@usdoj.gov

cc:    Counsel for Plaintiffs (by ECF)




      Application granted. The conference scheduled for Friday, November 13, 2020 is hereby adjourned until
      December 8, 2020 at 1:30 pm. The parties shall submit a joint status letter no later than December 4, 2020.
      SO ORDERED.



      ___________________
      Ronnie Abrams, U.S.D.J.
      November 10, 2020
